Butler, J.
The patent No. 80,270, of July 28, 1868, having been withdrawn from the case, we have for consideration only those of No. 64,404, of May 7, 1867, and No. 80,269, of July 28, 1868. Of No. 64,404 the defendant is charged with infringing claims 2, 3, 5, and 6, and of No. 80,269, claim 1. The defense set up is want of novelty, and non-infringement. The patentee has pursued the usual and reprehensible practice of unnecessarily, if not improperly, splitting up and multiplying claims. Its effect here (which may be unimportant) we are not called upon to consider. The patent No. 64,404 covers a *317right-angled baso-plato, a right-angled spring-arm, and a gauge-plate, with downward projection, combiued as described in the specifications and stated in the claims. No. 80,2(59 embraces the same matters, and also an improvement on the original device, which consists in transferring the slot, through which annexation to the sowing-machine is made, from the base-plate to the gauge-plate.
The first branch of the defense is not, we think, sustained by the proofs. No one of the several prior inventions exhibited, seems to cover the combination embraced in the plaintiff’s claims. Considerable embarrassment was encountered in passing upon this question, from the absence of proper models, and from the conflict of expert testimony. The burden of proof being on the defendant, any disadvantage resulting from this cause falls upon him. ft was his duty to show the alleged anticipation distinctly and clearly. He has not done so, and the original presumption in favor of the patent must, therefore, be allowed to stand. This presumption is greatly strengthened here by his offer of a large sum of money for the patents, in 1870. This offer to purchase is irreconcilable with his present attitude, as are, also, his acts in taking out several patents for similar devices,—which, according to the defense set up, are anticipated and old.
Nor do we think the second branch of defense has been more successful. Hero, again, the expert testimony is in direct conflict. A comparison of the device manufactured by the defendant, however, with the plaintiff’s, shows them to be essentially the same,—in design or purpose, in construction, method of operation, and effect produced. Exhibit E seems to possess every feature of the plaintiff’s invention. The slight structural differences are unimportant. They have no material effect upon the character or operation of the machine, or the result produced. While the grooved wheel does not revolve, its pressure upon the knife below forms a crease, precisely as would be done if it turned. Whether the plaintiff’s revolves, depends upon the extent of pressure applied and friction produced. If the defendant’s device may be regarded as an improvement on the plaintiff’s because of additional features, this will not justify his use of the plaintiff’s invention.
A decree must be entered accordingly.